DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter wherein the claim recites a processing program that is not claimed as embodied in a non-transitory storage medium.  Because Applicant's disclosure is not limited solely to tangible embodiments, the claimed subject matter, given the broadest reasonable interpretation, may be a carrier wave comprises of instructions and is, therefore, non-statutory.  The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable storage medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable storage media, particularly when the specification is silent. (See MPEP 2111.01).  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter (See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2).  
To overcome this type of rejection, the claims need to be amended to include only the physical computer storage media unassociated with any intangible or non-functional transmission media.  Examiner suggests adding the word -- non-transitory -- to the claim.  Other word choices will be considered but the one proposed shall overcome the rejection.  Appropriate attention is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 25 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 25 and 29 the antecedent basis for “the motion data” is lacking.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 3-13, 20-26, 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Onda et al. (pub. no. 20200023280) in view of Marks et al. (pub. no. 20080001951).
Regarding claim 1, Onda discloses computer-readable storage media storing computer-readable instructions, which when executed by a computer having at least one processor (“FIG. 1 is a diagram illustrating an example of a configuration of a game system according to the present embodiment. A game system 1000 according to the present embodiment is a system also serving as an esports watching system, and includes a server system 1100 and a plurality of user terminals 1500 (1500a, 1500b, . . . ) that can be connected to a communication line 9 to communicate with each other to exchange data”, [0087]), 

cause the computer to: distribute, toward the terminal device of the viewer via the communication line, a second video related to a computer-implemented game generated on the basis of operation data  by using a received web page (“When a game client program is booted and an esports watching mode is selected on the user terminal 1500 of the viewer according to the schedule of viewable esports, a watching screen W3 is displayed on the touch panel 1506.

The watching screen W3 includes a play screen display section 20, a present operation section 30, a present generation notification 22, and a present stock display section 24 for each player. Note that contents other than these may be included as appropriate.

The play screen display section 20 displays a subject image for watching, that is, an image of a situation of gameplay played by the players. In the present embodiment, the player character 4 of each player is displayed before starting the play and during the play. The display includes not only a situation of equipping an item 5 of a weapon such as a sword and a spear before starting the play but also a situation of fighting during the play.

A method of displaying an image in the play screen display section 20 can be selected as appropriate. For example, the game server 1101 may dispose an object of each player character 4 in a game space, which is a three-dimensional virtual space, and control operating the object, and the game server 1101 may also generate an image in the three-dimensional virtual space in real time by capturing the image from a predetermined distribution point-of-view so as to provide the image for streaming distribution“, [0111] – [0114]; “The game client program 504 may be an exclusive client program or include a web browser program and a plugin that implements an interactive image display, depending on a technique and a method for implementing an online game”, [0250]);  

receive, from the terminal device of the viewer via the communication line, token data indicative of a token sent to the distributor from the viewer viewing the second video (“The possessed item present execution operation icon 35 is for accepting an operation input for a first assistance instruction. Specifically, input of the selection operation instruction for starting a procedure of presenting a possessed object displayed in the corresponding possession status display 33 to the player as an assistance item (assistance object) is accepted. Then, by a touch operation of the operation icon, a present detail setting screen W4 is displayed on the user terminal 1500. 

The present detail setting screen W4 includes a destination designation section 41 for designating the destination of the present, in other word, the player for giving the present, a content designation section 43 for setting the types and the quantity of the present items, a confirmation operation icon 45 for performing confirmation operation of present execution, and a cancellation operation icon 47 for closing or the screen or cancelling the present”, [0120] & [0121]; “By operating the confirmation operation icon 45, presenting of the content specified as above to the designated destination at that time is executed. On the contrary, by operating the cancellation operation icon 47, presenting is cancelled regardless of the destination designated at that time and the contents”, [0124]); 

and  distribute, toward the terminal device of the viewer via the communication line, the second video including a rendering of a game object selected on the basis of the token data (“When the item present is executed by the viewer, the present generation notification 22 is newly displayed on the watching screen W3. The present generation notification 22 includes information on the viewer who provided the present (such as a handle and the like), information on the destination of the present, the types and the quantity of the present items, that is, the contents of the package of the items (the package of the assistance object).

When the item present is executed by the viewer, the present received by each player is disclosed according to the package on the present stock display section 24”, [0128] & [0129]).
Regarding claim 1, it is noted that Onda does not disclose distribute, toward a terminal device of a viewer via a communication line, a first video including an animation of a first avatar of a distributor generated on the basis of motion data.  Marks however, teaches distribute, toward a terminal device of a viewer via a communication line, a first video including an animation of a first avatar of a distributor generated on the basis of motion data (“During gameplay against an opponent, either online on using a multiplayer mode from the same computing system, user avatars can be used to represent emotional or physical reactions to events occurring in the game and the facial reactions, vocalizations, and body movements of the users. Recognition of the facial features and body movements can be accomplished using a video capture device that may be part of a computing system along with image processing as will be described in greater detail below.

Additionally, the hand-held controller device used for interacting with the computing system can be equipped to determine acceleration, pitch, yaw, roll and the physical location of the controller in reference to the computing system using one or both of image capture and processing techniques or a motion sensor such as an accelerometer located within the controller device. Recognition of verbal reactions from the game players can be accomplished using a variety of methods including audio monitoring and sound processing logic. Some or all of this information can be received by the computing system and applied to user avatars in substantially real-time to mimic the actions and reactions of the corresponding actual users”, [0042] & [0043]; “FIG. 22A shows the screens from two players as they race against each other in accordance with one embodiment of the present invention. This example, based on a driving simulation game, will provide further insight regarding the current invention. In this example two players are racing against each other using a driving simulation that enables affective characteristics to an avatar during gameplay. Player 1 and player 2 could be in different physical locations and may use the internet to transmit data regarding the game state of each player. Microphones and cameras at the respective locations of each player may monitoring reactions of the players to the gameplay. In one embodiment, the microphones can monitor the audible reaction of a player while the cameras can monitor the physical movements of the players in reaction to the gameplay. In other embodiments, the controllers can be configured to relay data regarding position and rate of change of pitch, roll, yaw, acceleration and relative motion of the controller to the computing system. Each player can have a custom avatar and each player can see the avatar of their opponent on their screen.

In one embodiment a video screen 2200 may contain two windows; window 2204 shows what player 1 sees during the game while window 2202 shows the avatar for player 2. A video screen 2206 also may contain two windows; window 2210 shows what player 2 sees during the game while window 2208 shows the avatar for player 1. In a different embodiment there could be multiple avatar windows to represent more than one online opponent. In another embodiment there may be no separate avatar windows but instead the avatars could be overlaid on the window displaying the game”, [0107] & [0108]).
Exemplary rationales that may support a conclusion of obviousness include use of known technique to improve similar products in the same way.  Here both Onda and Marks are directed to multiplayer video games. To add an avatar that reflects the emotional response of a player to the display of a game to the Onda invention would be to use a known technique to improve a similar product.  Therefore, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to modify the Onda invention to include the expressive avatars of Marks. To do so would display non-verbal communications of the players thereby increasing the emotional effect of game events and the perceived entertainment value of the game.
Regarding claim 3, Onda discloses the game object is an object that attacks an enemy character (“Also, in the above-described embodiment, an item is shown as an example of a present (an assistance object) to the player. However, for example, game parameter values such as vitality or magical power that are consumed in association with an action of the character, a skill, an attack technique that can be exerted, or the like, may be set according to the content of the game. When a game parameter value is given, the game parameter value of the player character of the player who receives the present may be updated by the given amount. When a skill or an attack technique that can be exerted is given, the given skill or the attack technique may be given to the player character of the player who receives the present. At that time, the player is preferably deprived of the given skill or the attack technique after the play”, [0302]; “Also, an operation input may be added for the player to select whether the target of use of the present is an own character or the other (an opponent in the above-described embodiment) player character when the present use operation is performed. 

Also, in the above-described embodiment, the item to be given is basically beneficial to the receiver, however, a damaging item that may be drawback to the target user of the item may be included. For example, a bomb item that will give damage to the opponent who has thrown the item may be included”, [0306] & [0307]).
Regarding claim 4, Onda discloses the game object is an enemy character that attacks an own game object including a second avatar of the distributor (“Also, three configurations, namely, a configuration of non-disclosure of the content of the above-described present, a configuration to allow the player to select a target user of the present, and a configuration to enable selection of damaging item as a present, may be implemented together.

In the configuration in which these three configurations are implemented, the viewer can select two ways of positive and negative assistances: in one way by giving a beneficial item as a present to the player to whom the viewer wants to assist, and in another way by giving a damaging item as a present to the opponent”, [0308] & [0309]). 
Regarding claim 5, Onda discloses an offensive power of the game object is set on the basis of a point corresponding to the token data (“The “object” as used herein is a game element possessed by the user for the gameplay that can be used, sold, or given to others. For example, the object includes a character and an item that appear in the game. A game parameter, a skill, an exercisable trick, and the like may be included according to the details of the game. For example, a parameter value such as vitality or a vitality point that is given and accumulated automatically to the player according to time lapse and payed in exchange for the play operation, and a parameter value of the player character (for example, hit point, possessed magical power, traveling force, and the like) may be treated as an object. Specifically, “5 points of vitality point” may be treated as one object”, [0108]).
Regarding claim 6, Onda discloses an own game object including a second avatar of the distributor has a parameter set on the basis of the token data ([0108]).
Regarding claim 7, Onda discloses the parameter is selected from a group including an offensive power, a defensive power, a physical power, a mobile power, equipment, and items ([0108]). 
Regarding claim 8, Onda discloses the token data is generated by a plurality of viewers viewing the second video (see Fig. 4, 2j & 2k).
Regarding claim 9, Onda discloses the game object is an object that gives a point corresponding to the token data to the distributor by interacting with an own game object including a second avatar of the distributor (“All the present in a package unit can be used as a whole in one operation (for example, spent), or can be used continuously or intermittently during use operation. Alternatively, the present can be used at a predetermined quantity for each use operation. In the present embodiment, the present in a package is used at a predetermined quantity for each use operation”, [0131]; “ When the player performs the present use operation, the present displayed in the usable item frame 74 is selected and used by the player. Every time the use operation is performed, the items in the package may be used one by one. The unused remaining number 76 is also updated every time the package is used. When all the presented items displayed with the unused remaining number 76 are used, the package reaches use completion, and the present listed at the next queue rank move up to the usable item frame 74”, [0154]; [0302]).
Regarding claim 10, Onda discloses distribute, toward the terminal device of the viewer via the communication line, the second video on which a plurality of game objects set on the basis of the token data are integrated and displayed in an aspect in accordance with a total number of the plurality of game objects ([0128] & [0129]).
Regarding claim 11, Onda discloses the aspect is selected from a group including  an aspect in which as many a representative game object as the total number overlaps,  an aspect in which a representative game object is expressed by a density corresponding to the total number,  an aspect in which a representative game object is expressed by a size corresponding to the total number, and an aspect in which a representative game object is expressed by a combination of the representative game object and text indicative of the total number ([0128] & [0129]).
Regarding claim 12, Onda discloses each of the plurality of game objects is an object that gives a point corresponding to the token data to the distributor by interacting with an own game object including a second avatar of the distributor ([0131], [0154] & [0302]).
Regarding claim 13, Onda discloses each of the plurality of game objects is an object that gives a parameter corresponding to the token data to an own game object including a second avatar of the distributor by interacting with the own game object ([0108], [0131] & [0302]).
Regarding claim 20, Onda discloses display at least one of first ranking data indicative of ranking related to the distributor having received the token data, and second ranking data indicative of ranking related to the viewer having transmitted the token data (“Specifically, an initial value of the queue rank applied to the new present is set based on a given parameter value for setting initial value. Then, the rank of the initial value is changed to be raised based on a given changing parameter value. Thus, the new present is inserted into the present queue 60 and registered according to the changed and corrected queue rank.

Specifically, as shown in FIG. 6, an initial queue rank defining data 540 is prepared by item types that may be a present item. In the defining data, a parameter value condition 542 for setting initial value and an initial rank 543 are defined in association.

For the “parameter value for setting initial value”, the relationship degree between the provider of the new present and a receiver of the present, an ability parameter value of a newly presented item (for example, rarity, an item level, a purchase price, an attack improvement rate, frequency of use, etc.), the quantity of newly provided presents, the number of times and the quantity of presents that the provider of the new present has performed in the past, frequency of execution of presents, and the like may be adopted. The larger the above values, the higher the initial value of the queue rank is set.

Also, a queue rank changing function data 548 (548a, 548b, . . . ) is prepared for changing and correcting the queue rank. The initial value of the queue rank is changed according to the above function data and the applied queue rank is determined.

The queue rank changing function data 548 is prepared by the “changing parameter value”. The larger the parameter values, the higher the initial value of the queue rank is set. For the changing parameter value, the same content of the parameter value for setting initial value can be adopted as appropriate”, [0138] – [0142]; “The watching screen W3 includes a play screen display section 20, a present operation section 30, a present generation notification 22, and a present stock display section 24 for each player”, [0112]; “The present queue display tag 72 is prepared corresponding to each of the present queue classified by the category of the items. A present selection window 73 showing the content of the corresponding present queue 60 (see FIG. 4) classified by the category of the items can be displayed by a touching operation (or a predetermined operation to the button switch 1504 (see FIG. 2) corresponding to each tag)”, [0151]; that a present is inserted into the present queue and registered according to the changed and corrected queue rank is interpreted to be a ranking; that the order in which a present is displayed in the present display section or present selection window interpreted to be displaying ranking data).
Regarding claim 21, Onda discloses the first ranking data includes data related to a point calculated for the distributor by using token data received by the distributor from a plurality of viewers viewing the game ([0140]).
Regarding claim 22, Onda discloses the second ranking data includes data related to a point calculated, for each of a plurality of viewers viewing the game, by using the token data transmitted to the distributor by each of the plurality of viewers ([0140]).
Regarding claim 23, Onda discloses the first ranking data includes data related to a point calculated for the distributor by using token data received from a plurality of viewers viewing a plurality of games including the game by the distributor in a unit period ([0140]).
Regarding claim 24, Onda discloses the second ranking data includes data related to a point calculated, for each of the plurality of viewers viewing a plurality of games including the game in a unit period, by using token data transmitted to a plurality of distributors by each of the plurality of viewers ([0140]).  
Claims 25, 26 and 28 are directed to an apparatus that executes the instruction contained on the computer readable media of claims 1, 10 and 20 respectively and are rejected for the same reasons as claims 1, 10 and 20 respectively.
Claims 29, 30 and 32 are directed to an apparatus that executes the instruction contained on the computer readable media of claims 1, 10 and 20 respectively and are rejected for the same reasons as claims 1, 10 and 20 respectively.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Onda et al. (pub. no. 20200023280) in view of Marks et al. (pub. no. 20080001951) as applied to claim 1 above, and further in view of Khan et al. (pub. no. 20190099675).
Regarding claim 2, it is noted that Onda does not disclose the game object includes an avatar of the viewer who generated the token data.   Khan however, teaches the game object includes an avatar of the viewer who generated the token data (“Game engine 1102 is shown to receive player input 1106 from player 1126 during interaction with a VR presentation 1124 of a racing game. Game engine 1102 also receives avatar data for the avatar insertion logic 1108 from the avatar engine 1104. A resulting game state 1110 is processed by a VR engine 1112 that includes player view transform logic 1114, a player view VR scene generator 1116, spectator view transform logic 1118, and a spectator view VR scene generator 1120. The player view transform logic 1114 and the player view VR scene generator 1116 produces the VR presentation 1124 that is displayed to the player 1126. As a result of the VR engine 1112, the VR presentation 1124 is shown to include a view of avatar 1128 that is based on spectator 1132. Moreover, the spectator view transform logic 1118 and the spectator view VR scene generator 1120 is shown to produce a spectator VR presentation 1134 that is delivered to HMD 1130 via network 1101. The spectator VR presentation 1134 is shown to include a view of a race car that player 1126 is driving from the point of view of the avatar 1128”, [0076]).
Exemplary rationales that may support a conclusion of obviousness include applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  Here both Onda and Khan are directed to video games that include spectators.  To display a spectator avatar in the player’s game as taught by Khan would be to apply a known technique to a known product ready for improvement to yield a predictable result.  Therefore, it would have been obvious to a person having ordinary skill in the art as of the effective filling date of the claimed invention to modify Onda to include the spectator avatar of Khan.  To do so would emphasize the unique spectators viewing thereby increasing the perceived entertainment value of the product.
Allowable Subject Matter
Claims 27 & 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Applicant is directed to the attached “Notice of References Cited” for additional relevant prior art. The Examiner respectfully requests the Applicant to fully review each reference as potentially teaching all or part of the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE STEFAN GALKA whose telephone number is (571)270-1386. The examiner can normally be reached M-F 6-9 & 12-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE S GALKA/Primary Examiner, Art Unit 3715